UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4177



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL ALLEN KENNEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:00-cr-00104)


Submitted:   October 18, 2006          Decided:     November 14, 2006


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Joanne Vella Kirby,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael    Allen   Kenney    was   charged     with   violating

supervised release by committing a crime.                Specifically, his

probation officer alleged that Kenney violated release by operating

a clandestine methamphetamine laboratory in Putnam County, West

Virginia.      Kenney denied the charge.       Following a hearing, the

district court found by a preponderance of the evidence that Kenney

had violated release as charged.           The court revoked Kenney’s

release and imposed a sentence of twenty-four months.                Kenney

appeals.    We affirm.

            Kenney contends that the district court erred by finding

by a preponderance of the evidence, see 18 U.S.C. § 3583(e)(3)

(2000), that Kenney participated in the manufacture or attempted

manufacture of methamphetamine.       Testimony at the hearing revealed

that state police officers who responded to a trailer in Putnam

County noticed a strong smell of methamphetamine emanating from

inside   the   trailer.    Officers     discovered   inside   the   trailer

precursor chemicals and paraphernalia used in the manufacture of

methamphetamine.      When officers announced their presence, Kenney

fled out the trailer’s back door.         Finally, Kenney’s girlfriend,

Jessica Searls, gave a written statement that she and Kenney were

at the trailer so that he could manufacture methamphetamine.            We

conclude on the basis of this evidence that the district court did




                                  - 2 -
not abuse its discretion in finding that Kenney had violated a term

of his release as charged.

           We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before us and argument would not aid the decisional

process.



                                                          AFFIRMED




                              - 3 -